Citation Nr: 1611827	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a right foot disorder.



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The appellant served in the Puerto Rico Army National Guard from June 1980 to February 2008.  Her service included a period of active duty for training (ACDUTRA) from October 1980 to February 1981 and a period of active duty service from August 2005 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that, after the March 2009 rating decision, the appellant submitted a statement received on November 18, 2009, in which she requested that the RO reopen her service connection claims for a right foot disorder and a left foot disorder.  The RO subsequently reopened and denied these claims in a February 2010 rating decision.  However, in its June 2015 decision, the Board determined that the statement received in November 2009 was a notice of disagreement with the March 2009 rating decision.  Thus, the March 2009 rating decision remained pending and was not final.

The Board also notes that the appellant requested a Decision Review Officer hearing in June 2011; however, the appellant later informed VA that she wanted to cancel her hearing request in a June 2011 statement.  Thus, there is no outstanding hearing request.

In a June 2015 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issues listed above, the March 2009 rating decision denied entitlement to service connection for depression not otherwise specified.  The appellant included this issue in her November 2009 notice of disagreement.  However, the RO subsequently granted service connection for depressive disorder, not otherwise specified, in the February 2010 rating decision.  The RO assigned a 30 percent disability rating effective from November 18, 2009.  The appellant submitted additional evidence, and the Board reconsidered this issue in a September 2010 rating decision.  In that decision, the RO increased the initial disability rating to 50 percent effective from November 18, 2009.  The appellant did not disagree with the disability rating or effective date assigned.  Thus, this issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 statement, the appellant reported that she receives Social Security Administration (SSA) benefits, and she submitted an April 2013 letter from the SSA stating that she was qualified to receive disability benefits.  However, the claims file does not contain any SSA records.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the appellant's SSA records.

Moreover, as noted above, the appellant served in the Puerto Rico Army National Guard from June 1980 to February 2008.  In part, she has asserted that she her foot condition was discovered in 1997 or 1998.  See October 2012 statement.  Reports of medical history also noted foot trouble in October 1985 and October 1990. Therefore, the AOJ should verify whether the appellant any periods of ACDUTRA, INACDUTRA, or active duty during those years.  

In addition, the appellant was afforded a VA examination in September 2015 in connection with her claims.  She was diagnosed with bilateral pes planus, bilateral hallux valgus, and bilateral bunion formation.  The examiner opined that the appellant's bilateral foot disorders were less likely than incurred in or caused by the claimed in-service, injury, event, or illness.  He also stated that the disorders are less likely than not proximately due to or the result of the appellant's service-connected knee disabilities.  In the rationale, the examiner stated that actual foot conditions are not anatomically related to any knee conditions.  The examiner also reasoned that the appellant's foot conditions are most likely due to a pes planus condition, aging, or overuse.  However, the examiner did not address whether such overuse could have occurred during the appellant's active service.  Nor did he address whether the appellant's bilateral foot disorders were aggravated by a service-connected disability.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant and the records upon which that decision was based and associate them with the claims file.

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for her feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA Caribbean Healthcare System dated since October 2012 as well as any VA medical records dated in 1997 or 1998.

3.  The AOJ should verify whether the appellant had any period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) in October 1985, October 1990, 1997, and 1998.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any foot disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes, to include any period on which a grant of service connection has already been granted.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements.

The examiner should elicit a medical history from the appellant, to include any foot injuries, the date of onset of her current foot problems, and any service-connected disabilities that she believes caused or aggravated a current foot disorder.

It should be noted that the appellant is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral foot disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested during a period of active service or is otherwise causally or etiologically related thereto.

The examiner should also state whether it is at least as likely as not that the current foot disorder was caused by or permanently aggravated by a service- connected disability.  The appellant is currently service-connected for depressive disorder, right and left knee disabilities, hypertension, and residuals of right lower extremity thrombophlebitis.

In rendering an opinion, the examiner should consider the following:  (1) the November 1980 service treatment record that documented an assessment of foot strain after the appellant complained of left ankle pain; (2) the appellant reports of foot trouble in the reports of medical history dated in October 1985 and October 1990; (3) the appellant November 2011 statement relating her bilateral foot disorders to the boots that she wore on active duty in Iraq; (4) the buddy statement received in November 2009 that described the appellant falling on rocks and hurting her heels and knees during active duty in April or May of 2006; and (5) the appellant's December 2015 statement that she took pain pills during active duty, but she did not have time to go to sick call for treatment.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

